Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claim 1 are a network access device located on the vehicle and configured to transmit the allergen data to a remote server and to receive an allergen map from the remote server, and an output device configured to output data. Such a claim an input device configured to receive user input including user allergy sensitivities indicating that a user of the vehicle is sensitive to the at least one allergen and including a level of the user allergy sensitivities. Lastly, such a claim limitation(s) in claim 10 is a network access device configured to receive allergen data corresponding to levels of at least one allergen and associated locations.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the network access device of claim 1 the specification states para [0037] “the network access device 110 may include any network access device capable of communicating via a wireless protocol. For example, the network access device 110 may communicate via Bluetooth, Wi-Fi, a cellular protocol, vehicle to vehicle (V2V) communications, Zigbee, or any other wired or wireless protocol.” Thus the network access device will be interpreted as any hardware capable of sending wired or wireless signals.
Regarding the output device of claim 1 the specification states para [0041] “The output device 140 may include any output device such as a speaker, a display, a touchscreen, or the like.” Thus the output device will be interpreted as any hardware capable of displaying images or producing sound/vibration.
Regarding the input device of claim 5 the specification states para [0040] “The input device 138 may include any one or more input device such as a button, a keyboard, a mouse, a touchscreen, a microphone, or the like. The input device 138 may receive input from a user of the vehicle 100 such as a driver or a passenger.” Thus the input device will be interpreted as any hardware capable of receiving tactile or sound input.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 5, 10-12, 14-16, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz).

Regarding claim 1, Tamraz teaches
A system for providing allergen information, comprising: 
an allergen sensor located on a vehicle and configured to detect allergen data corresponding to levels of at least one allergen in an environment of the vehicle (para [0056] “the sensor circuitry 220 may identify airborne particles that can trigger an allergic reaction. For example, the sensor circuitry 220 is used to capture particles such as pollen or animal dander. These particles are captured by the sensing device in air samples from the habitat in which the sensing device 100 is located.” the allergen sensor can be used on a vehicle, para [0047] “In addition, a sensing device 100 may be located on trains, cars, planes or other modes of transportation.” The sensor circuitry located in the sensing device reads on the allergen sensor); 
a network access device located on the vehicle and configured to transmit the allergen data to a remote server (Allergen data is provided from the sensing device to the server, para [0074] “the sensor 500 may be configured to determine the number of particles of a particular type of allergen. The sensor 500 detects a number of readings of a particular allergen per hour and an airflow within the sensing device 100. From this information, the sensing device 100 may obtain a concentration of types of particles (such as parts per million PPM) with more accuracy. This information may also be provided to the server 110.” The allergen data from the sensing device may be routed to the server through a network access device, fig. 3 label 320, 322, 324, 328, or 330, integrated into user equipment (UE). This routing is shown in fig.1 where the sensing device is connected directly to the UE and then through a series of networks connects to the server. It can be interpreted as the user equipment (UE) is located on directly or through one or more of the exemplary networks.”, it is implied the UE can be present on a vehicle as well.) and to receive an allergen map from the remote, the allergen map being based on the allergen data from the vehicle and from additional vehicles, and indicating the levels of the at least one allergen at various locations on the allergen map server (para [0145-0146] “The server 110 thus obtains current measurements from one or more sensing devices 100 in the geolocation. The server 110 may average or mean the measurements from each of the sensing devices 100 to provide a report on current particulate concentrations for the geolocation. The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120. In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.”, were particulates are allergens and sensing devices can be on vehicles as discussed above); 
an output device configured to output data (fig 3 label 300); and 
an electronic control unit (ECU) coupled to the allergen sensor, the network access device, and the output device and configured to control the output device to output the allergen map received from the remote server (para [0143] “The user inputs the request using the health monitoring application 115 on a UE 120 for a report on current particulate concentrations for a geolocation. The request may be for one type of particle (e.g. pollen, ragweed, or mold) or a general report on the types of particulates identified in the geolocation. The UE 120 transmits the request to the server 110. The server 110 receives the request at 2005 and obtains a current report for the geolocation, e.g. based on .

Regarding claim 5, Tamraz teaches the method of claim 1, and further teaches further comprising an input device configured to receive user input including user allergy sensitivities indicating that a user of the vehicle is sensitive to the at least one allergen and including a level of the user allergy sensitivities, wherein the ECU is further configured to control the output device to output an alert when the levels of the at least one allergen reach or exceed the level of the user allergy sensitivities at a current location of the vehicle (para [0125] “Specifically, once the allergen and other factors which trigger a user's symptoms are determined, future symptoms over the next few days, weeks and months can be predicted. In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation. This information is used to indicate to a user (based at a geolocation) whether they will suffer allergic symptoms over the next few days, weeks or months. Additionally, advice may be provided to the user in order to reduce the severity of the symptoms or even avoid the outbreak altogether by improving the air quality. In summary, the health monitoring application 115 may notify or warn the user of a possible long term allergen issue in advance. This warning allows preventative advice to be provided to the user. In addition, during a periodic check of the environment, where the sensing device 100 detects a particular allergen or the amount of the particular allergen is above a certain level, the server 110 can push a warning to the user.” The user symptoms can be considered allergy sensitivities and these are inputted by the user, para [0106] “For example, the health monitoring application 115 obtains an identification of various particles (allergens, pollutants or other types of particles) from a sensing device 100 and stores corresponding symptoms input by a user associated with those pollutants and allergens.”).

Regarding claim 10, Tamraz teaches A system for providing allergen information, comprising: a network access device configured to receive allergen data corresponding to levels of at least one allergen and associated locations, the allergen data being received from multiple vehicles each having an allergen sensor (para [0145] “The server 110 thus obtains current measurements from one or more sensing devices 100 in the geolocation.” Where the server has a network access device for communicating data Fig. 4 label 410. The server itself can be considered a network access device. The sensing devices collect allergy data, para [0048] “The sensing devices 100 may thus be used to detect levels of allergen and pollutants.” Also the sensing devices can be on a vehicle, para [0047] “In addition, a sensing device 100 may be located on trains, cars, planes or other modes of transportation.”); a memory configured to store a map of an area (para [0146] “the server 110 may provide a map” and the server has memory para [0063] “The server includes server storage 415 that is connected to the server control circuitry 405. The server storage 415 may include one or more memory devices, such as a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any non-transitory memory device that stores digital information.”); and a processor coupled to the network access device and the memory (The server has a network access device memory and storage used to execute instructions store data and transmit data, para [0063-0064]) and configured to aggregate the allergen data to create an allergen map indicating levels of the at least one allergen at various locations on the map, and to transmit the allergen map to at least one of the multiple vehicles (para [0145-0146] “The server 110 may average or mean the measurements from each of the sensing devices 100 to provide a report on current particulate concentrations for the geolocation. The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120… In addition, the server 110 may provide a report on current provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.” The server providing a map in this context is providing a map to user equipment (UE) which would require transmission. Transmitting to the UE can be considered transmitting to a vehicle as “The UE 120 may include a smart phone, laptop, desktop, smart tablet, smart watch, or any other electronic device.” It can be interpreted as the user equipment (UE) is located on a vehicle as mobile phones are commonly carried within vehicles. Also since the sensing device is already on the vehicle and the user equipment can be connected directly to the sensing device, para [0047] “Each of the sensing devices 100 are communicatively coupled to one or more of the UE 120 directly or through one or more of the exemplary networks.”, it is implied the UE can be present on a vehicle as well.).
Regarding claim 11, Tamraz teaches the method of claim 10, and further teaches wherein the processor is further configured to analyze the allergen data to determine trends in the allergen data, and to predict future levels of the at least one allergen at the various locations on the map (para [0125] “In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation.” Where in the rejection of claim 10 it was shown that the map is made up of various geolocations. Also historical data refers to historical allergen data collected by the sensing devices).

Regarding claim 12, Tamraz teaches the method of claim 11, and further teaches wherein the network access device is further configured to receive weather data from a weather server, and the processor is further configured to predict the future levels of the at least one allergen based on the weather data (para [0125] “In order to achieve this, long term weather and pollution forecasts are used, , to predict the fluctuation in levels of pollution and allergen for a given geolocation.”).

Regarding claim 14, Tamraz teaches the method of claim 10, and further teaches wherein the processor is further configured to perform a data science algorithm configured to analyze the allergen data in order to place the allergen data into a usable data format (para [0125] “In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation. This information is used to indicate to a user…” Where combine different data sources to make a prediction includes performing a data science algorithm the output information being used requires it to be in a usable data format.).

Regarding claim 15, Tamraz teaches the method of claim 10, and further teaches wherein the network access device is further configured to transmit the allergen map to a mobile device associated with a user of the system (para [0145-0146] “The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120. In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.” Where the UE [user equipment] can be a smart phone, para [0046] “The UE 120 may include a smart phone, laptop, desktop, smart tablet, smart watch, or any other electronic device.” ).

Regarding claim 16, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 20, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of Rey et al. (US 20120286959 A1, hereinafter known as Rey).

Regarding Claim 2, Tamraz teaches The system of claim 1. Tamraz further teaches wherein: the allergen sensor includes at least one allergen sensor; the allergen data includes the levels of a first allergen and of a second allergen (para [0049] “The identified airborne particles may include typical allergens such as pollen, ragweed, grass, rye, pet dander, birch, mold, Artemisia, etc. The identified airborne particles may also include pollutants, such as ozone, NOx, CO, Sox, etc. These listed types of particles are examples only and other types of particles may also be identified and monitored by the sensing devices 100.”); and the allergen map includes the levels of the first allergen para [0145-0146] “The server 110 thus obtains current measurements from one or more sensing devices 100 in the geolocation. The server 110 may average or mean the measurements from each of the sensing devices 100 to provide a report on current particulate concentrations for the geolocation. The server 110 may provide a range of the particulate concentrations based on the current measurements from one or more sensing devices 100 in the geolocation to the requesting UE 120. In addition, the server 110 may provide a report on current particulate concentrations for different locations within a same city or country. For example, the server 110 may provide a map illustrating different concentration levels of a particulate outside a building, street, in different regions of a city or a country.”, were particulate are allergens).

Tamraz does not teach the levels of the second allergen at the various locations on the allergen map. 

However Rey teaches the allergen map includes the levels of the first allergen and the levels of the second allergen at the various locations on the allergen map (Fig 6.  Which shows the location of 3 different allergens on a map).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of Rey to have the map include levels of multiple allergens because it allows a user to plan a route with multiple allergens in mind (Rey para [0045] “With this capability, a user can plan a route and determine if and where allergens are present before making the route.”)

Regarding Claim 3, Tamraz in view of Ray teaches The system of claim 2. Tamraz further teaches further comprising a memory configured to store user allergy sensitivities indicating that a user of the vehicle is sensitive to the first allergen and not the second allergen, wherein the ECU is further configured to control the output device to output an alert when the levels of the first allergen reach or exceed a threshold allergen level at a current location of the vehicle and to remove the alert when the levels of the first allergen drop below the threshold allergen level at the current location of the vehicle regardless of the levels of the second allergen (para [0125-0126] “Specifically, once the allergen and other factors which trigger a user's symptoms are determined, future symptoms over the next few days, weeks and months can be predicted. In order to achieve this, long term weather and pollution forecasts are used, in conjunction with historical data, to predict the fluctuation in levels of pollution and allergen for a given geolocation. This information is used to indicate to a user (based at a geolocation) whether they will suffer allergic symptoms over the next few days, weeks or months. Additionally, advice may be provided to the user in order to reduce the severity of the symptoms or even avoid the outbreak altogether by improving the air quality. In summary, the health monitoring application 115 may notify or warn the user of a possible long term allergen issue in advance. This warning allows preventative advice to be provided to the user. In addition, during a periodic check of the environment, where the sensing device 100 detects a particular allergen or the amount of the particular allergen is above a certain level, the server 110 can push a warning to the user.” Where the particular allergen is one of many possible allergens. The warning would not be triggered if during the next periodic check the levels of the particular allergen were below a certain level which can be interpreted as the warning has been removed. The user symptoms can be considered allergy sensitivities and these are inputted by the user, para [0106] “For example, the health monitoring application 115 obtains an identification of various particles (allergens, pollutants or other types of particles) from a sensing device 100 and stores corresponding symptoms input by a user associated with those pollutants and allergens.” ).

Regarding claim 17, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 18, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Claim(s) 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of Strumolo et al. (US 20120112915 A1, hereinafter known as Strumolo.

Regarding Claim 4, Tamraz teaches The system of claim 1.
Tamraz does not teach further comprising a window and a window actuator configured to actuate the window from an open state to a closed state, wherein the ECU is further configured to determine a high allergen level event when a current allergen level of the at least one allergen is greater than or equal to a threshold allergen level, and to control the window actuator to actuate the window to the closed state in response to determining the high allergen level event

	However Strumolo teaches further comprising a window and a window actuator configured to actuate the window from an open state to a closed state, wherein the ECU is further configured to determine a high allergen level event when a current allergen level of the at least one allergen is greater than or equal to a threshold allergen level, and to control the window actuator to actuate the window to the closed state in response to determining the high allergen level event (para [0055-0057] “If, however, the pollen count passes a threshold, the vehicle computing system first issues a warning to the vehicle occupants 307. The warning may simply be a warning about the onset of a high pollen automatically close the windows) 313. If the windows are to be closed, the system may automatically enable electric windows to close themselves 315.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of Strumolo to actuate the windows in response to allergen levels because closing a window would prevent pollen, a common allergen from enter the vehicle reducing a user’s exposure.

Regarding claim 19, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim(s) 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of MacNeille et al. (US 20160280160 A1, hereinafter known as Macneille).

Regarding Claim 6, Tamraz teaches The system of claim 1. 
Tamraz does not teach further comprising a location sensor configured to detect a current location of the vehicle, wherein the ECU is further configured to determine a route from a starting location to a destination that avoids locations in which the levels of the at least one allergen are equal to or greater than a threshold allergen level based on the current location of the vehicle and the allergen map

further comprising a location sensor configured to detect a current location of the vehicle (para [0019] “The in-vehicle networks 142 may allow the computing platform 104 to communicate with other vehicle 102 systems, such as a vehicle modem 144 (which may not be present in some configurations), a global positioning system (GPS) module 146 configured to provide current vehicle 102 location and heading information, and various vehicle ECUs 148 configured to cooperate with the computing platform 104.”), wherein the ECU is further configured to determine a route from a starting location to a destination that avoids locations in which the levels of the at least one allergen are equal to or greater than a threshold allergen level based on the current location of the vehicle and the allergen map (para [0054] “Using the particulate data 178, the remote telematics server 162 may be configured to create roadmaps geocoded with tire wear data. The data may further be used, in an example, to provide for routing of vehicles 102 to avoid areas of high tire or brake wear. For instance, the remote telematics server 162 may associate road segments with tire wear scores based on vehicles 102 indicating tire wear in particulate data 178 uploaded to the remote telematics server 162. When vehicles 102 request routing information from the remote telematics server 162, the remote telematics server 162 may accordingly be able to take the wear scores into account when determining a low-cost route. It should be noted that the wear scores are merely an example, and the remote telematics server 162 may utilize the particulate data 178 to create routes avoiding particulate generally, or avoiding particulate matching other particulate signatures 180 (e.g., pollen, humidity, ash, etc.), as some other possibilities.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of MacNeille to modify route information based on allergen data because modifying a route enables the avoidance of allergens which is desirable for health and comfort reasons (MacNeille, para [0002] “In many cases, 

Regarding Claim 7, Tamraz teaches The system of claim 1. 
Tamraz does not teach further comprising: a vehicle body defining a vehicle cabin of the vehicle; an air filter located in the vehicle and configured to filter air to be ported into the vehicle cabin; and an air intake channel configured to receive the air from the environment of the vehicle and to port the air to the air filter, wherein the allergen sensor is a pollen sensor configured to detect levels of pollen in the environment of the vehicle, and the pollen sensor is located at least one of in the air filter or in the air intake channel

However MacNeille teaches further comprising: a vehicle body defining a vehicle cabin of the vehicle; an air filter located in the vehicle and configured to filter air to be ported into the vehicle cabin; and an air intake channel configured to receive the air from the environment of the vehicle and to port the air to the air filter, wherein the allergen sensor is a pollen sensor configured to detect levels of pollen in the environment of the vehicle, and the pollen sensor is located at least one of in the air filter or in the air intake channel (para [0039] “Accordingly, in some examples a second particulate sensor 174-C may be utilized at the filter inlet and connected to the vehicle 102 so that the particulate application 176 may be able to determine the difference in particulates entering and exiting the cabin filter.” Where a cabin filter is a filter that is designed to filter air ported into a vehicle cabin. A particulate sensor reads on pollen sensor is a particulate sensor can sense many particles including pollen. An inlet reads on an air intake channel. The cabin filter receives air from the environment, para [0037] “vehicles 102 are equipped with a cabin air filter to reduce the amount of particulate in the ambient air that is drawn into the vehicle”).



Regarding Claim 8, Tamraz teaches The system of claim 1. 
Tamraz does not teach wherein the allergen sensor is configured to detect the at least one allergen in an exhaust of the vehicle, and the at least one allergen is an exhaust-related allergen

However MacNeille teaches wherein the allergen sensor is configured to detect the at least one allergen in an exhaust of the vehicle, and the at least one allergen is an exhaust-related allergen (para [0012] “vehicle may be equipped with particulate sensors located in various places in or on the vehicle. As some examples, particulate sensors may be placed in locations to monitor exhaust air quality, ambient air quality above the vehicle, ambient air quality below the vehicle, cabin air quality, air quality at engine air intake of the vehicle” where a particulate in the exhaust can be an allergen to individuals who have sensitivity to exhaust particulates. This sensor can be placed in the exhaust, Para [0034] “the vehicle 102 may include a particulate sensor 174-E in the exhaust system”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of MacNeille 

Claim(s) 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamraz et al. (US 20180266933 A1; hereinafter known as Tamraz) in view of Wang et al. (US 20190014093 A1, hereinafter known as Wang).

Regarding Claim 9, Tamraz teaches The system of claim 1. 

Tamraz does not teach wherein the ECU is further configured to encrypt the allergen data prior to the network access device transmitting the allergen data to the remote server

However Wang Teaches wherein the ECU is further configured to encrypt the allergen data prior to the network access device transmitting the allergen data to the remote server (abstract “encrypting the vehicular data to obtain encrypted vehicular data, and storing the encrypted vehicular data; receiving a request for acquiring vehicular data sent by a server; and sending the encrypted vehicular data to the server when the vehicle identifier is identical to a vehicle identifier of the autonomous vehicle and the device identifier is identical to a device identifier of the vehicular data acquisition device.”).



Regarding Claim 13, Tamraz teaches The system of claim 10. 

Tamraz does not teach wherein the allergen data is encrypted prior to being received by the network access device, and the processor is further configured to decrypt the 

However Wang Teaches wherein the allergen data is encrypted prior to being received by the network access device, and the processor is further configured to decrypt the (para [0057] “The vehicular data acquisition device may encrypt vehicular data using a transmission key, and the server may decrypt the encrypted data using the same transmission key as the vehicular data acquisition device.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamraz to incorporate the teachings of Wang to decrypt allergen data at the server because encryption of data is common technique to prevent access to data by unauthorized third parties and decryption of data is necessary for the data be in a readable and usable form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa (US 20200346511 A1) teaches an air pollution level detector configured to detect each of a pollution level of outside air, which is air outside a vehicle, and a pollution level of inside air, which is air inside the vehicle; and an air-conditioning control device configured to control air conditioning by switching an air-conditioning mode of the vehicle between an inside-air circulation mode and an outside-air introduction mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668